PbeNtiss, J.
delivered the opinion of the court. This is an action on the case, brought against the sheriff, for the escape of a prisoner in custody upon original process. At the trial, the defendant having introduced evidence, that the prisoner, at the time of the escape, was destitute of property, the plaintiffs offered to show that the cause of action for- which the prisoner was arrested and committed, arose from the wilful and malicious act of the prisoner; and also, that before the escape, certain persons had offered the plaintiffs fifty dollars, if they would discharge the prisoner. The evidence, thus ofiered, was rejected by the court, and .we are now to decide whether it was admissible.
The statute [Comp, stat.p. 218, s. 4,) provides, that in any action brought for the escape of any prisoner, the sheriff may give in evidence the circumstances, situation, and property of the prisoner, at the time of the escape, and all the circumstances attending the escape; and the creditor shall recover no more than his reasonable and just damages, which he shall have sustained in consequence of the escape.The plaintiffs,then,were entitled to recover in this action according to the damages they had sustained-by reason of the escape; and the defendant was entitled to give in evidence the poverty of the prisoner to shew how far the plaintiffs had been damnified. If the prisoner was destitute of property, and had no means of paying the damages for which he1 was sued3 the plaintiff’s cause of action against him must have'been of very little value to them, whether the prisoner, on final process, would or would not have been entitled to the liberties of the prison, and the benefit of the poor debtor’s oath.The legitimate' object of imprisonment, in civil cases, is, to coerce the debtor to apply the means which may be in his power to the payment of the debt, for which he is committed. It is true, that when the case is such, that the execution confines the party within the walls of the prison, without the power of obtaining a discharge but by payment of the judgment, and he is unable to malee payment, friends, *426and even strangers may be- induced', from motives of charity and humanity, to advance the requisite sum for his relief. But though such may be the effect of imprisonment, yet it is a mere possibility, too remote and uncertain to be taken jnto consideration in assessing damages for an escape. The evidence relativé to the nature of the plaintiff’s original cause of action, therefore, was properly excluded; and the same principle applies to the proof of the offer made the plaintiffs for the discharge of the prisoner. That was a mere proposition which was rejected at the time, and might never have been made again. The only legitimate considera- ' lions, in assessing the damages, were the amount of the plaintiffs’ demand, the means and ability of the prisoner to pay it„and the ‘ particular circumstances attending, the escape.
Bates, for plaintiffs.
Phelps, for defendant.
Judgment affirmed.